Berry, J.
Upon the trial below the only question in this case was whether certain ploughs were sold to defendant or consigned to him for sale upon commission. On *37plaintiff’s motion % new trial was granted upon the ground that the verdict for defendant was not justified by the evidence. From the order granting the same, defendant -appeals. Referring to the views expressed by this court in Hicks v. Stone, 13 Minn. 434, upon the general question as to the manner in which appeals of this kind should be treated, we are of opinion that the order granting the new trial in the case at bar should be affirmed. The case is one in which the preponderance of evidence was not only not “ manifestly and palpably in favor of the verdict,” but clearly against it.
Order affirmed.